Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/22/2021 and 10/22/2020 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 15, 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, X. et al. U. S. Patent No. US 20020058865 A1 (hereinafter Cheng)  and in view of Yamada; R. et al. U. S. Patent No. US 20100290051 A1 (hereinafter Yamada).
Regarding claim 1, Cheng teaches an apparatus (See Fig. 1 and paragraph [0041] in Cheng.) for analyzing a substance of an object (See paragraph [0053] lines 1-11 in Cheng.), the apparatus comprising: a sensor part (The sensor part is shown in Fig. 1 in Cheng.) including an image sensor (This corresponds to the wave detector, D1 and D2, I Fig. 1 in Cheng. The wave detectors are photo-detectors, see paragraph [0130] lines 5-7 in Cheng. Photo-detectors are image sensors.) and a plurality of light sources (This pertains to wave source, S1 and S2, in Fig. 1 in Cheng.), the plurality of light sources being disposed around the image sensor (See Fig. 1 in Cheng. See paragraph [0105]. Paragraph [0116] states that application 09/778,614 (US Pat 6801648B2) is incorporated by reference, Fig. 1B shows 8 sources 122 around the central sensors.); and a processor (See paragraph [0144] claim 1 line 8 in Cheng.) configured to drive the plurality of light sources to obtain the concentration (See Fig. 4A and paragraph [0044] in Cheng.) the image sensor based on an intensity of light received (See paragraph [0144] claim 1 last two paragraphs in Cheng.), configured to correct the concentration (See paragraph [0098] lines 10- 13 in Cheng.) based on a distance between the plurality of light sources and each photodetector (See paragraph [0065] in Cheng. The distance between the plurality of light sources and image sensors are part of determining the concentration of the sample.), and configured to analyze a substance of an object based on the corrected concentration of the sample (See paragraph [0098] lines 10- 13 in Cheng). 
However, Cheng is silent with respect to the processor configured to obtain absorbance based by each pixel in the image sensor.
Yamada, from the same field of endeavor as Cheng, teaches the processor (See paragraphs [0127] and [0128] in Yamada.) configured to obtain absorbance (See Fig. 9 and paragraph [0134] lines 1-7. The absorbance is proportional to the concentration of the sample.) based by each pixel in the image sensor (See Fig. 24 and paragraph [0097] lines 9-15).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Yamada to Cheng to have the processor configured to obtain absorbance based by each pixel in the image sensor in order to determine the absorbance with higher accuracy (See paragraph [0141] last line in Yamada.).
Regarding claim 3, Cheng teaches the apparatus of claim 1, wherein the plurality of light sources are disposed evenly around the image sensor (See Fig. 1 in Cheng. See paragraph [0105]. Paragraph [0116] states that application 09/778,614 (US Pat 6801648B2) is incorporated by reference, Fig. 1B shows 8 sources 122 disposed evenly around the central sensors.).
Regarding claim 4, Cheng teaches the apparatus of claim 1, wherein a first portion of the plurality of light sources are disposed on a first side of the image sensor, and a second portion of the plurality of light sources are disposed on a second side, the second side facing the first side (This is shown in Figs. 1-3 in Cheng.).
Regarding claim 5, Cheng teaches the apparatus of claim 1, wherein the plurality of light sources comprise light sources configured to emit light of different wavelengths (See paragraph [0020] lines 5-8 in Cheng.).  
Regarding claim 6, Cheng does not teach the apparatus of claim 5, wherein the image sensor comprises a color filter configured to adjust a measurement wavelength band.
Yamada, from the same field of endeavor as Cheng, teaches the apparatus of claim 5, wherein the image sensor comprises a color filter (See element 13 in Fig. 4 in Yamada.) configured to adjust a measurement wavelength band (See paragraph [0090] lines 14-17 in Yamada.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Yamada to Cheng to have the apparatus of claim 5, wherein the image sensor comprises a color filter configured to adjust a measurement wavelength band in order to reduce a measurement error caused by a change of the light quantity distribution of the light source (See abstract lines 8-9 in Cheng).
Regarding claim 7, Cheng teaches the apparatus of claim 1, wherein light sources configured to emit light of a same wavelength (See paragraph [0140] column 2 lines 7-11 in Cheng.), among the plurality of light sources, are disposed to face each other (This is shown in Fig. 1 in Cheng.).
Regarding claim 8, Cheng teaches the apparatus of claim 1, wherein the plurality of light sources are configured to emit light of a single wavelength (See paragraph [0140] column 2 lines 7-11 in Cheng.). However, Cheng does not teach the image sensor comprises a color filter configured to adjust a measurement wavelength band.  
Yamada, from the same field of endeavor as Cheng, teaches the apparatus of claim 5, wherein the image sensor comprises a color filter (See element 13 in Fig. 4 in Yamada.) configured to adjust a measurement wavelength band (See paragraph [0090] lines 14-17 in Yamada.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Yamada to Cheng to have the apparatus of claim 5, wherein the image sensor comprises a color filter configured to adjust a measurement wavelength band in order to reduce a measurement error caused by a change of the light quantity distribution of the light source (See abstract lines 8-9 in Cheng.).
Regarding claim 9, Cheng teaches the apparatus of claim 1, wherein the processor is further configured to sequentially drive each of the plurality of light sources in a predetermined direction or in a unit of a predetermined wavelength (See paragraph [0140] lines 1-2 in Cheng.).
Regarding claim 10, Cheng teaches the apparatus of claim 1, wherein the processor (This corresponds to the “processing module” in paragraph [0144] claim 1 paragraph 4 in Cheng.) is further configured to, based on at least one of a measurement position or a measurement depth (This limitation refers to paragraph [0059] and Fig. 3A of the instant application. The measurement depth refers to the different parts of the target area being measured with respect to the sensors. Cheng teaches this limitation in paragraph [0113] lines 9-15.), select light sources among the plurality of light sources (See paragraph [0140] lines 2-13 in Cheng.), and sequentially drive the selected light sources in a predetermined direction or in a unit of a predetermined wavelength (This entire limitation refers to Figs. 3A and 3B and paragraph [0059]. Cheng teaches “sequentially drive the selected light sources in a predetermined direction or in a unit of a predetermined wavelength” the limitation in paragraph [0140] in line 4.).
Regarding claim 11, Cheng teaches the apparatus of claim 1, wherein the processor is further configured to combine the corrected concentration of each photodetectors for each of the plurality of light sources, and analyze the substance of the object based on a result of combination (See paragraph [0098] column 1 last line and column 2 lines 1-3 in Cheng.).  
However, Cheng is silent with respect to obtaining the concentration of the sample using the absorbance of each pixel of the photodetector.
Yamada, from the same field of endeavor as Cheng, teaches the processor (See paragraphs [0127] and [0128] in Yamada.) configured to obtain absorbance (See Fig. 9 and paragraph [0134] lines 1-7. The absorbance is proportional to the concentration of the sample.) based by each pixel in the image sensor (See Fig. 24 and paragraph [0097] lines 9-15).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Yamada to Cheng to have the processor configured to obtain absorbance based by each pixel in the image sensor in order to determine the absorbance with higher accuracy (See paragraph [0141] last line in Yamada.).
Regarding claim 12, Cheng does not teach the apparatus of claim 1, wherein the processor is further configured to, based on the absorbance of each pixel of the image sensor, analyze the substance for each pixel position of the object.
Yamada, from the same field of endeavor as Cheng, teaches the apparatus of claim 1, wherein the processor (See paragraph [0103] lines 4-6 in Yamada.) is further configured to, based on the absorbance of each pixel of the image sensor, analyze the substance for each pixel position of the object (This pertains to Fig. 9 and paragraph [0134] lines 1-4 in Yamada. The coefficients in the y-axis of Fig. 9 were based on eqn. 3, which are the intensities of the two pixels in Fig. 4 in Yamada.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Yamada to Cheng to have the apparatus of claim 1, wherein the processor is further configured to, based on the absorbance of each pixel of the image sensor, analyze the substance for each pixel position of the object. in order to determine the absorbance with higher accuracy (See paragraph [0141] last line in Yamada.).
Regarding claim 13, Cheng does not teach the apparatus of claim 1, wherein the processor is further configured to correct the absorbance of each pixel by using a square of the distance between the plurality of light sources and each pixel of the image sensor, or a logarithmic function.
Yamada, from the same field of endeavor as Cheng, teaches the apparatus of claim 1, wherein the processor is further configured to correct the absorbance of each pixel by using a square of the distance between the plurality of light sources and each pixel of the image sensor, or a logarithmic function (This corresponds to “Expression 2” in paragraph [0134] lines 1-4 in Yamada.).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Yamada to Cheng to have the apparatus of claim 1, wherein the processor is further configured to correct the absorbance of each pixel by using a square of the distance between the plurality of light sources and each pixel of the image sensor, or a logarithmic function in order to obtain the absorbance of the sample (See paragraph [0134] lines 9-12 in Yamada.).  
Regarding claim 15, Cheng teaches the apparatus of claim 1, wherein the substance of the object comprises at least one of carotenoid, triglyceride, blood glucose, calories, cholesterol, protein, uric acid, water, or chromophore (See paragraph [0053] lines 16-20 in Cheng.).  
Regarding claim 23, Cheng teaches a method of analyzing a substance of an object (See paragraph [0053] lines 1-11 in Cheng.), the method comprising: emitting light onto an object (See paragraph [0144] claim 1 paragraph 2 in Cheng.) by driving a plurality of light sources disposed around an image sensor (This is shown in Fig. 1 in Cheng.); receiving light, scattered or reflected from the object, through the image sensor (See paragraph [0144] claim 1 paragraph 3 in Cheng.); obtaining the concentration of the sample from the image sensor based on an intensity of light (See paragraph [0144] claim 1 paragraph 5 in Cheng.); correcting the concentration (See paragraph [0098] column 1 last line and column 2 lines 1-3 in Cheng.) based on a distance between the plurality of light sources (See paragraph [0065] in Cheng. The distance between the plurality of light sources and image sensors are part of determining the concentration of the sample.); and analyzing a substance of an object based on the corrected concentration of the sample (See paragraph [0098] column 1 last line and column 2 lines 1-3 in Cheng.).  
However, Cheng is silent with respect to the processor configured to obtain absorbance based on each pixel in the image sensor.
Yamada, from the same field of endeavor as Cheng, teaches the processor (See paragraphs [0127] and [0128] in Yamada.) configured to obtain absorbance (See Fig. 9 and paragraph [0134] lines 1-7. The absorbance is proportional to the concentration of the sample.) based on each pixel in the image sensor (See Fig. 24 and paragraph [0097] lines 9-15).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Yamada to Cheng to have the processor configured to obtain absorbance based by each pixel in the image sensor in order to determine the absorbance with higher accuracy (See paragraph [0141] last line in Yamada.).
Regarding claim 24, Cheng teaches the method of claim 23, wherein the emitting comprises sequentially driving each of the plurality of light sources in a predetermined direction or in a unit of a predetermined wavelength (See paragraph [0140] lines 1-2 in Cheng.).
Regarding claim 25, Cheng teaches the method of claim 24, wherein the emitting comprises, based on at least one of a measurement position or a measurement depth (This limitation refers to paragraph [0059] and Fig. 3A of the instant application. The measurement depth refers to the different parts of the target area being measured with respect to the sensors. Cheng teaches this limitation in paragraph [0113] lines 9-15.), selecting light sources among the plurality of light sources (See paragraph [0140] lines 2-13 in Cheng.), and sequentially driving the selected light sources in the predetermined direction or in the unit of the predetermined wavelength (This limitation refers to Figs. 3A and 3B and paragraph [0059]. Cheng teaches this limitation in paragraph [0140] in line 4.).  
Regarding claim 26, Cheng teaches the method of claim 23, wherein the analyzing comprises combining the corrected concentration of the sample for each of the plurality of light sources, and analyzing the substance of the object based on a result of the combining (See paragraph [0098] column 1 last line and column 2 lines 1-3 in Cheng.).  
However, Cheng is silent with respect to obtaining the concentration of the sample using the absorbance of each pixel of the photodetector.
Yamada, from the same field of endeavor as Cheng, teaches the processor (See paragraphs [0127] and [0128] in Yamada.) configured to obtain absorbance (See Fig. 9 and paragraph [0134] lines 1-7. The absorbance is proportional to the concentration of the sample.) based by each pixel in the image sensor (See Fig. 24 and paragraph [0097] lines 9-15).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Yamada to Cheng to have the processor configured to obtain absorbance based by each pixel in the image sensor in order to determine the absorbance with higher accuracy (See paragraph [0141] last line in Yamada.).
Regarding claim 27, Cheng does not teach the method of claim 23, wherein the analyzing comprises, based on the absorbance of each pixel, analyzing the substance for each pixel position of the object.  
Yamada, from the same field of endeavor as Cheng, teaches the method of claim 23, wherein the analyzing comprises, based on the absorbance of each pixel of the image sensor, analyze the substance for each pixel position of the object (This pertains to Fig. 9 and paragraph [0134] lines 1-4 in Yamada. The coefficients in the y-axis of Fig. 9 were based on eqn. 3, which are the intensities of the two pixels in Fig. 4 in Yamada.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Yamada to Cheng to have the method of claim 23, wherein the analyzing comprises, based on the absorbance of each pixel, analyzing the substance for each pixel position of the object in order to determine the absorbance with higher accuracy (See paragraph [0141] last line in Yamada.).
Regarding claim 28, Cheng does not teach the method of claim 23, wherein the correcting comprises, by using a square of the distance between the plurality of light sources and each pixel of the image sensor, or a logarithmic function, correcting the absorbance of each pixel for the plurality of light sources.
Yamada, from the same field of endeavor as Cheng, teaches the method of claim 23, wherein the correcting comprises, by using a square of the distance between the plurality of light sources and each pixel of the image sensor, or a logarithmic function, correcting the absorbance of each pixel for the plurality of light sources (This corresponds to “Expression 2” in paragraph [0134] lines 1-4 in Yamada.).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Yamada to Cheng to have the method of claim 23, wherein the correcting comprises, by using a square of the distance between the plurality of light sources and each pixel of the image sensor, or a logarithmic function, correcting the absorbance of each pixel for the plurality of light sources in order to obtain the absorbance of the sample (See paragraph [0134] lines 9-12 in Yamada.).  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Yamada  as applied to claim 1 above, and further in view of Adibnazari, M. et al. U. S. Patent No. US 20130289414 A1 (hereinafter Adibnazari).
Regarding claim 2, the modified device of Cheng does not teach the apparatus of claim 1, wherein the image sensor comprises a complementary metal-oxide semiconductor (CMOS) image sensor.
Adibnazari, from the same field of endeavor as Cheng, teaches the apparatus of claim 1, wherein the image sensor comprises a complementary metal-oxide semiconductor (CMOS) image sensor (See paragraph [0063] claim 11 in Adibnazari.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Yamada to the modified device of Cheng to have the apparatus of claim 1, wherein the image sensor comprises a complementary metal-oxide semiconductor (CMOS) image sensor in order to configure to detect scattered light from the incident light source (See paragraph [0073] claim 1 lines 5-6 in Adibnazari.).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Yamada  as applied to claim 1 above, and further in view of Rowe, R. et al. U. S. Patent No. US 20150254495 A1 (hereinafter Rowe).
Regarding claim 14, Cheng does not teach the apparatus of claim 1, wherein the processor is further configured to exclude a light source, which does not satisfy a predetermined criterion, based on the absorbance of each pixel with respect to each of the plurality of light sources, and analyze the substance of the object based on the absorbance of each pixel with respect to remaining light sources, excluding the light source.
Rowe, from the same field of endeavor as Cheng, teaches the apparatus of claim 1, wherein the processor (See element 1505 in Fig. 15 and paragraph [0070] lines 11-15 in Rowe.) is further configured to exclude a light source, which does not satisfy a predetermined criterion, based on the absorbance of each pixel with respect to each of the plurality of light sources, and analyze the substance of the object based on the absorbance of each pixel with respect to remaining light sources, excluding the light source (See paragraph [0050] lines 1-9 in Rowe. This indicates fewer blue or green light sources compared to red light sources can be used based on the absorbance levels.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Rowe to Cheng to have the processor is further configured to exclude a light source, which does not satisfy a predetermined criterion, based on the absorbance of each pixel with respect to each of the plurality of light sources, and analyze the substance of the object based on the absorbance of each pixel with respect to remaining light sources, excluding the light source in order to lower the absorbance of blood at red wavelengths (See paragraph [0050] lines 6-9 in Rowe.).
Claim(s) 16, 17, 18, 19, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and in view of Rowe and Yamada.
Regarding claim 16, Cheng teaches an apparatus (See Fig. 1 and paragraph [0041] in Cheng.) for analyzing a substance of an object (See paragraph [0053] lines 1-11 in Cheng.), the apparatus comprising: a sensor part including an image sensor (This corresponds to the wave detector, D1 and D2, I Fig. 1 in Cheng. The wave detectors are photo-detectors, see paragraph [0130] lines 5-7 in Cheng. Photo-detectors are image sensors.), a plurality of first light sources disposed around the image sensor (This pertains to wave source, S1 and S2, in Fig. 1 in Cheng. See paragraph [0105]. Paragraph [0116] states that application 09/778,614 (US Pat 6801648B2) is incorporated by reference, Fig. 1B shows 8 sources 122 around the central sensors.), configured to drive the plurality of first light sources to obtain the concentration (See Fig. 4A and paragraph [0044] in Cheng.) to obtain the image sensor based on an intensity of light, configured to correct the concentration (See paragraph [0098] column 1 last line and column 2 lines 1-3 in Cheng.) based on a distance between the plurality of first light sources, and configured to analyze a substance of an object based on the corrected concentration of the sample (See paragraph [0098] column 1 last line and column 2 lines 1-3 in Cheng.).
However, Cheng is silent with respect to a second light source for fingerprint recognition; and a processor configured to drive the second light source to perform user authentication based on a fingerprint image of a finger obtained by the image sensor, and based on a successful user authentication. Further Cheng fails to teach the processor configured to obtain absorbance based by each pixel in the image sensor.
Rowe, from the same field of endeavor as Cheng, teaches a second light source for fingerprint recognition; and a processor (See paragraph [0068] lines 12-15 in Rowe.) configured to drive the second light source (See Fig. 13 element 1309 and paragraph [0068] line 4 in Rowe.) to perform user authentication based on a fingerprint image of a finger obtained by the image sensor (See paragraph [0067] column 2 lines 13-17 in Rowe.), and based on a successful user authentication (See paragraph [0067] column 2 lines 13-17 in Rowe.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Rowe to Cheng to have a second light source for fingerprint recognition; and a processor configured to drive the second light source to perform user authentication based on a fingerprint image of a finger obtained by the image sensor, and based on a successful user authentication in order to activate to capture an image after the presence of the finger is detected (See paragraph [0067] column 2 lines 15-17 in Rowe.).
Cheng when modified by Rowe fails to teach the processor configured to obtain absorbance based by each pixel in the image sensor.
Yamada, from the same field of endeavor as Cheng, teaches the processor (See paragraphs [0127] and [0128] in Yamada.) configured to obtain absorbance (See Fig. 9 and paragraph [0134] lines 1-7. The absorbance is proportional to the concentration of the sample.) based by each pixel in the image sensor (See Fig. 24 and paragraph [0097] lines 9-15).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Yamada to Cheng to have the processor configured to obtain absorbance based by each pixel in the image sensor in order to determine the absorbance with higher accuracy (See paragraph [0141] last line in Yamada.).
Regarding claim 17, Cheng does not teach the apparatus of claim 16, further comprising a storage configured to store a light source driving condition corresponding to each user, wherein the processor is further configured to, based on the successful user authentication, drive the plurality of first light sources based on a light source driving condition corresponding to an authenticated user. 
Rowe, from the same field of endeavor as Cheng, teaches the apparatus of claim 16, further comprising a storage (See Fig. 15 element 1527 and paragraph [0074] lines 5-8 in Rowe.) configured to store a light source driving condition corresponding to each user (See paragraph [0074] lines 1-4 in Rowe.), wherein the processor (See element 1505a-b in Fig. 15 and paragraph ) is further configured to, based on the successful user authentication, drive the plurality of first light sources based on a light source driving condition corresponding to an authenticated user (See paragraph [0072] column 2 lines 5-10 in Rowe.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Rowe to Cheng to have the apparatus of claim 16, further comprising a storage configured to store a light source driving condition corresponding to each user, wherein the processor is further configured to, based on the successful user authentication, drive the plurality of first light sources based on a light source driving condition corresponding to an authenticated user in order to determine whether to authenticate the individual (See paragraph [0072] column 2 lines 5-10 in Rowe.).
Regarding claim 18, Cheng does not teach the apparatus of claim 16, further comprising a storage configured to store a substance analysis history of each user, wherein the processor is further configured to, based on completion of analysis of the substance of the object, update a substance analysis history of an authenticated user.  
Rowe, from the same field of endeavor as Cheng, teaches the apparatus of claim 16, further comprising a storage (See element 1527 in Fig. 15 and paragraph [0072] column 2 line 2 in Rowe.) configured to store a substance analysis history of each user (See paragraph [0072] column 2 lines 1-2 in Rowe. The substance analysis history of each user corresponds to the enrollment data.), wherein the processor is further configured to, based on completion of analysis of the substance of the object, update a substance analysis history of an authenticated user (This pertains to element 1505 of Fig. 15 and paragraph [0072] column 2 lines 1-10 in Rowe.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Rowe to Cheng to have the apparatus of claim 16, further comprising a storage configured to store a substance analysis history of each user, wherein the processor is further configured to, based on completion of analysis of the substance of the object, update a substance analysis history of an authenticated user in order to acquire new biometric data, and compare the new biometric data with the stored biometric enrollment data (See paragraph [0072] column 2 lines 7-9 in Rowe.).
Regarding claim 19, Cheng does not teach the apparatus of claim 16, wherein the processor is further configured to provide information related to a contact position of the finger based on the fingerprint image.
Rowe, from the same field of endeavor as Cheng, teaches the apparatus of claim 16, wherein the processor (This pertains to element 1505a of the element 1510 in Fig. 15 in Rowe.) is further configured to provide information related to a contact position of the finger based on the fingerprint image (See paragraph [0073] lines 3-9 in Rowe.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Rowe to Cheng to have the apparatus of claim 16, wherein the processor is further configured to provide information related to a contact position of the finger based on the fingerprint image in order to facilitate the future matching of fingerprint (See paragraph [0073] lines 10-12 in Rowe.).  
Regarding claim 20, Cheng does not teach the apparatus of claim 19, wherein the processor is further configured to detect a position of a characteristic point of the finger based on the fingerprint image, and provide the information based on a distance between the detected characteristic point and a center of the image sensor.
Rowe, from the same field of endeavor as Cheng, teaches the apparatus of claim 19, wherein the processor (This pertains to element 1505a of the element 1510 in Fig. 15 in Rowe.) is further configured to detect a position of a characteristic point of the finger based on the fingerprint image (See Fig. 11 and paragraph [0060] lines 1-3 in Rowe.), and provide the information based on a distance between the detected characteristic point (See element 1101 in Fig. 11 and paragraph [0063] p. 7 lines 1-3 in Rowe.) and a center of the image sensor (This is shown in Fig. 13. The finger is placed at the center of the image sensor element 1307.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Rowe to Cheng to have the apparatus of claim 19, wherein the processor is further configured to detect a position of a characteristic point of the finger based on the fingerprint image, and provide the information based on a distance between the detected characteristic point and a center of the image sensor in order to characterize the dominant characteristics of the fingerprint (See paragraph [0063] p. 7 lines 2-3 in Rowe.).
Regarding claim 21, Cheng does not teach the apparatus of claim 16, wherein the processor is further configured to detect a position of a characteristic point of the finger based on the fingerprint image, determine a pixel of interest among pixels of the image sensor, and obtain the absorbance based on an intensity of light at the determined pixel of interest.  
Rowe, from the same field of endeavor as Cheng, teaches the apparatus of claim 16, wherein the processor (This pertains to element 1505a of the element 1510 in Fig. 15 in Rowe.) is further configured to detect a position of a characteristic point of the finger based on the fingerprint image (See element 1201 in Fig. 12  and paragraph [0065] lines 5-8 in Rowe.), determine a pixel of interest among pixels of the image sensor (This is shown in Fig. 12. Each of the element 1201 corresponds to a pixel of interest among pixels of the image sensor.), and obtain the absorbance based on an intensity of light at the determined pixel of interest (See paragraph [0041] lines 15-16 in Rowe.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Rowe to Cheng to have the apparatus of claim 16, wherein the processor is further configured to detect a position of a characteristic point of the finger based on the fingerprint image, determine a pixel of interest among pixels of the image sensor, and obtain the absorbance based on an intensity of light at the determined pixel of interest in order to match sets of keypoints  generated on different images acquired from the same finger (See paragraph [0065] lines 6-8 in Rowe.).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Rowe, and Yamada, and in further view of Kim, D.-S. et al. U. S. Patent No. US 20110051125 A1 (hereinafter Kim).
Regarding claim 22, Cheng does not teach the apparatus of claim 16, wherein the processor is further configured to detect a position of a characteristic point of the finger based on the fingerprint image, and determine light sources to be driven among the plurality of first light sources based on the detected position of the characteristic point.
Rowe, from the same field of endeavor as Cheng, teaches the limitation “configured to detect a position of a characteristic point of the finger based on the fingerprint image” (See element 1201 in Fig. 12  and paragraph [0065] lines 5-8 in Rowe.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Rowe to Cheng to have configured to detect a position of a characteristic point of the finger based on the fingerprint image in order to match sets of keypoints generated on different images acquired from the same finger (See paragraph [0065] lines 6-8 in Rowe.).
However, Cheng when modified by Rowe and Yamada, fails to teach wherein the processor is further configured to determine light sources to be driven among the plurality of first light sources based on the detected position of the characteristic point.
Kim, from the same field of endeavor as Cheng, teaches the apparatus of claim 16, wherein the processor (This corresponds to “controller 756” in paragraph [0141] lines 11-12 in Kim.) is further configured determine light sources to be driven among the plurality of first light sources based on the detected position of the characteristic point (This limitation means the first light sources will only operate after a fingerprint authentication. Kim teaches this limitation in claim 13. The first light sources correspond to element 741 in Fig. 7 and cited in paragraph [0118] lines 3 in Kim.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Kim to the modified apparatus of Cheng, wherein the processor is further configured to detect a position of a characteristic point of the finger based on the fingerprint image, and determine light sources to be driven among the plurality of first light sources based on the detected position of the characteristic point in order to operate the analyzing apparatus (See claim 13 in Kim.).
Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Al-Ali; A. U.S. Patent No. US 10638961 B2, discloses a physiological measurement devices, systems, and methods.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886